Mr. Chief Justice Shepard
delivered the opinion of the Court:
The act of 1906, relating to the public schools of the District of Columbia, in section 2 provides that no appointment or dismissal of any teacher shall be made by the board of education except upon the written recommendation of the superintendent of schools. Section 1 provides that the salaries of teachers shall be as follows. Then follows provisions for six general classes with salary grades. Section 6 provides that the board of education shall arrange all teachers in the classes and groups in the *361above schedule. It is further provided that for the year ending June 30, 1907, each head of department and teacher, if his work is satisfactory, shall receive an annual increase without action of the board of education.
These provisions show a clear intent to continue the teaching force of the public schools by an indefinite tenure, so long as the work of the teacher is satisfactory, giving annual longevity increases without action of the board of education, and until the teacher, unless she left voluntarily, should be removed upon the written recommendation of the superintendent of schools in accordance with section 2 of the act.
The act expressly provides, as we have shown that no appointment or dismissal of a teacher shall be made except by the recommendation of the superintendent of schools.
The petitioner had been duly appointed, and the answer admits that relator at the time of her dismissal possessed and still possesses all the academic and pedagogical qualifications to teach in the position to which she claims to be entitled. The power to dismiss a teacher for inefficiency upon the recommendation of the superintendent has been heretofore upheld. United, States ex rel. Nalle v. Hoover, 31 App. D. C. 311.
But there is no such question involved in this case. The efficiency of the teacher is expressly admitted.
If a teacher becomes inefficient, or fails to perform a duty, or does some act which of itself impairs usefulness, then a good or reasonable cause for dismissal would exist. It is, however, unnecessary to pass upon the reasonableness or unreasonableness of rule 45, because in the view that we have taken the statute provides that teachers shall be dismissed upon the recommendation of the superintendent of schools. Inasmuch as rule 45 provides for the automatic dismissal of teachers without respect to the procedure provided in the statute, it is in that respect inconsistent with the statute, and therefore void.
The view we have taken of the want of power to remove relator in this case is sustained by the court of appeals of New York in a case arising under an analogous statute and a similar *362rule. People ex rel. Murphy v. Maxwell, 177 N. Y. 494, 69 N. E. 1092.
We are of opinion that the trial court was right in sustaining the petition and ordering the writ of mandamus to issue, and the judgment is therefore affirmed, with costs. Affirmed.